Citation Nr: 1607119	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-10 112A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) April 2015 decision awarding separate ratings for radiculopathy in each lower extremity associated with the service-connected spine disability.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

This matter comes before the Board on the Board's own motion of error in a prior Board decision.  The Veteran served on active duty from November 1958 to November 1978, with service in the Republic of Vietnam.

The moving party asserts that the Board's April 2015 decision awarding separate ratings for lower extremity radiculopathy associated with the service-connected spine disability was clearly and unmistakably erroneous.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The April 2015 decision of the Board awarding separate ratings for radiculopathy in each lower extremity was based on the correct facts as they were known at the time, and there is no showing that the Board misapplied the existing statutory or regulatory provisions.


CONCLUSION OF LAW

The Board's April 2015 decision granting separate ratings for radiculopathy in each lower extremity associated with the Veteran's service-connected lumbar spine disability was not based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A final decision by the Board is subject to revision on the grounds of CUE.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In this case, the Board issued a decision in April 2015, which awarded separate 20 percent ratings for radiculopathy of each lower extremity associated with the Veteran's service-connected lumbar spine disability.  Following the decision, the matter was forwarded to the Appeals Management Center (AMC) in Washington, D.C. for effectuation of the Board decision.  In September 2015, the AMC issued a memorandum into the record alleging CUE in the Board's April 2015 decision.  In particular, the AMC alleged CUE in that the Veteran is already service connected for peripheral neuropathy of the lower extremities, such that it was error to also assign ratings for radiculopathy, as it amounted to a violation of the prohibition against pyramiding.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is indeed to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  Thus, the alleged error relates to the application of the law in this case.  

The Board's April 2015 decision found that since May 16, 2012, the medical evidence of record established the Veteran experiencing moderate radiculopathy of both lower extremities due to the service-connected lumbar spine disability.  Since the functional impairment of the spine and the functional impairment in the lower extremities are separate and distinct, the Board's decision granting separate 20 percent ratings for the radiculopathy was correct.  With respect to the AMC's belief that the assignment of the separate ratings for radiculopathy was improper due to the already separately rated peripheral neuropathy, the Board notes that the Board's decision did not direct the AMC to separately rate the radiculopathy and peripheral neuropathy.  In implementing the Board's decision, the AMC could have considered the rule against pyramiding in determining whether the radiculopathy and peripheral neuropathy of a lower extremity warranted one rating or two ratings.  Essentially, the AMC was unaware of how to properly effectuate the Board's decision and responded by suggesting the existence of CUE.  The error identified by the AMC actually relates to how the AMC implemented the Board's decision.  

Accordingly, the Board concludes that the April 2015 Board decision assigning separate ratings for the radiculopathy in each lower extremity was not based on CUE.   


ORDER

The motion to revise the April 2015 Board decision to award separate ratings for radiculopathy in each lower extremity associated with the service-connected lumbar spine disability on the basis of CUE is denied.



                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



